Este caso nos brinda la oportunidad de aclarar la doc-trina prevaleciente en casos de libelo por la publicación de imágenes y de delimitar el alcance de la forma especial en que funciona el mecanismo de sentencia sumaria en casos que involucran el ejercicio de la libertad de expresión y prensa.
I
El martes 6 de octubre de 1992, el periódico El Vocero de Puerto Rico publicó en su página número dos (2) un artí-culo titulado “Confiscan bienes [por] $1 millón”.
El artículo trataba sobre la confiscación de cuatro (4) lujosas mansiones que pertenecían a los cabecillas del Cartel de Cali y relataba cómo sus “tenebrosos” propietarios lavaban dinero producto del narcotráfico mediante la com-pra de bienes raíces. El artículo también hacía referencia a ciertos detalles de la operación dirigida por el jefe del Cartel de Cali en Nueva York, entre ellos, los contratos con gatilleros para cobrar deudas de drogas con vidas.
Junto al referido artículo, y como ilustración suya, se publicaron dos fotos. Una foto mostraba una de las resi-dencias confiscadas, mientras que la otra correspondía al rostro del supuesto propietario. A este último se le identi-ficaba en la nota al calce como “Ramiro Herrera, jefe del Cartel de Cali en Nueva York”. Véase Exhibit 1. En reali-dad, la fotografía publicada correspondía a la imagen del comerciante Carlos Pérez Rosado, quien hasta ese mo-mento era una figura privada y nunca había aparecido en medio de comunicación alguno. Al día siguiente, y en aten-ción a una petición que hiciera el señor Pérez Rosado a través de su abogada, El Vocero de Puerto Rico publicó una nota en la que aclaró el error cometido. Véase Exhibit 2.
*435Aparentemente, El Vocero de Puerto Rico obtuvo la foto-grafía publicada de las residencias del narcotraficante. El señor Pérez Rosado, quien es dueño de un negocio de deco-ración de interiores, expuso bajo juramento que fue contra-tado para decorar una de las mansiones y que su esposa dejó en ella un paquete de fotos como muestra de los tra-bajos que la empresa realizaba. Dicho paquete debió con-tener la foto publicada, ya que en el negocio del señor Pé-rez Rosado él y sus empleados acostumbraban tomarse fotos jocosas “para acabar los rollos”. El señor Pérez Ro-sado pudo identificar que la fotografía se tomó en su oficina gracias a los diplomas que se ven en el fondo. Véanse Exhibit 1 y 2.(1)
A raíz de los hechos relatados, el 3 de octubre de 1993 el señor Pérez Rosado y su esposa, Pilar Moreno Rodríguez, ambos por sí y en representación de la sociedad de ganan-ciales y de sus tres (3) hijos menores, presentaron una de-manda de daños y perjuicios por libelo contra el periódico El Vocero de Puerto Rico y el periodista Miguel Puig. Ale-garon que El Vocero de Puerto Rico, de manera falsa, libe-losa y negligente, vinculó la imagen del señor Pérez Ro-sado con el narcotráfico y que lo describió como un personaje tenebroso. Argumentaron que la negligencia con-sistió en que el redactor de la noticia no verificó la identi-dad del fotografiado. Reclamaron indemnización por haber sufrido diversos tipos de daños, entre ellos, daños a su re-putación, daños emocionales y angustias debido al temor por su seguridad personal. El Vocero de Puerto Rico con-testó negando malicia y negligencia e invocando su derecho constitucional a libertad de prensa y expresión como defensa. Posteriormente se desistió la demanda contra el periodista.
Tras varios trámites procesales y una conferencia con *436antelación al juicio, el 24 de febrero de 1994 el señor Pérez Rosado presentó una moción de sentencia sumaria parcial en la cual solicitó que se adjudicara la negligencia impu-tada al periódico y se señalara vista para determinar la cuantía de los daños. En apoyo a la referida solicitud, el señor Pérez Rosado presentó copia de la contestación a la demanda, copia del requerimiento de admisiones cursado al periódico y la contestación a dicho requerimiento de ad-misiones, la cual incluía copia de la nota aclaratoria. Alegó que la nota aclaratoria constituía una admisión de parte del periódico, la cual establecía la negligencia imputada, y que ésta era admisible en evidencia según la Regla 62(A) de Evidencia, 32 L.P.R.A. Ap. IV. El Vocero de Puerto Rico, por su parte, refutó los planteamientos y alegó que la nota acla-ratoria resultaba inadmisible de acuerdo con la Regla 22(A) de Evidencia, 32 L.P.R.A. Ap. IV, por tratarse de una reparación o precaución posterior.
El 8 de abril de 1994, El Vocero de Puerto Rico presentó una moción para que se dictara sentencia sumaria a su favor. Basó su solicitud en las defensas de que la noticia publicada era de amplio interés público y no resultaba difamatoria. Además, adujo la inexistencia de daños a la reputación del señor Pérez Rosado y que el error en la pu-blicación de la foto había ocurrido sin que mediara previo conocimiento ni malicia real. En apoyo a la moción, El Vo-cero de Puerto Rico anejó copia de la noticia, de la nota aclaratoria, de la deposición tomada al señor Pérez Rosado, del primer pliego de interrogatorios que se le cursó al pe-riódico y de las correspondientes contestaciones provistas por su director asociado, el Sr. Germán Martínez Negroni.
El foro de instancia celebró una vista en la que cada parte argumentó su respectiva moción. Después de ésta, el señor Pérez Rosado presentó oposición a que se dictara sentencia sumaria. Tanto en la vista como en su escrito de oposición, le indicó al tribunal que no había podido com-pletar su descubrimiento de prueba. Entre las deposiciones *437que le faltaba por tomar se encontraba la del Sr. Germán Martínez Negroni, quien por razones de salud no pudo asistir en las ocasiones en que fue citado. Ahora bien, en vez de solicitarle al tribunal que a tenor de lo dispuesto en la Regla 36.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III, pospusiera la resolución de las solicitudes de sentencia su-maria, el señor Pérez Rosado se limitó a reservarse el dere-cho de tomar la deposición si la negligencia no se adjudi-caba por la vía sumaria. La reserva la estableció en atención a su contención de que, para la época de los acon-tecimientos, el periódico no tenía establecido un procedi-miento para corroborar la veracidad de la información, in-cluyendo la adecuada identificación de fotografías.
El 3 de agosto de 1994, el antiguo Tribunal Superior, Sala de Bayamón, dictó sentencia sumaria a favor de El Vocero de Puerto Rico y desestimó la demanda de libelo presentada por el señor Pérez Rosado. El tribunal de ins-tancia determinó que la publicación de una nota aclarato-ria no equivalía a una admisión de negligencia. Además, concluyó que la noticia publicada no resultaba difamatoria de su faz con respecto al señor Pérez Rosado.
El tribunal llegó a esta última determinación sin hacer análisis alguno de la noticia en controversia ni de la doc-trina jurisprudencial que define la difamación per se. La sentencia tampoco examinó ni analizó los documentos so-metidos por las partes junto con sus respectivas solicitudes. Finalmente, el foro de instancia dictaminó que el señor Pérez Rosado no demostró negligencia en la publi-cación durante la etapa de sentencia sumaria.
Inconforme, el 5 de octubre de 1994 el señor Pérez Ro-sado acudió ante nos mediante el presente Recurso de Revisión. Nos señala como único error que el Tribunal Superior incidió al dictar sentencia sumaria y desestimar su causa de acción.(2) Como fundamento insiste en que El Vo-*438cero de Puerto Rico admitió negligencia al reconocer error en la publicación por medio de la nota aclaratoria.
Concordamos con el tribunal de instancia en que la nota aclaratoria no constituye prueba de negligencia. Sin embargo, diferimos del mencionado foro en cuanto a su su interpretación de la Regla 22(A) de Evidencia, supra.
Además, al examinar la noticia a la luz del derecho apli-cable, no albergamos duda de que la yuxtaposición de la fotografía del señor Pérez Rosado con la nota al calce y el artículo resulta difamatoria de su propia faz. Más aún, después de analizar ponderadamente la totalidad de los documentos que obran en el expediente, somos de la opi-nión que el foro de instancia abusó de su discreción al des-estimar el presente caso de forma sumaria en esta etapa de los procedimientos. A nuestro entender, dicho foro dictó sentencia sumaria de forma prematura y sin tomar en con-sideración toda la evidencia admisible aportada por las partes.
Por lo tanto, y a base de los fundamentos que esbozamos a continuación, revocamos.
f — 1
En su recurso el señor Pérez Rosado insiste en que la nota aclaratoria publicada por el periódico tuvo el efecto de establecer, por vía de admisión, la actuación negligente que da base a su causa de acción. Ello al amparo de la Regla 62(A) de Evidencia, supra. El Vocero de Puerto Rico, por su parte, se opone al planteamiento y aduce que la nota aclaratoria resulta inadmisible bajo la Regla 22(A) de Evi-dencia, supra. A ninguno de los dos le asiste la razón. Veamos.
*439La Regla 22 de Evidencia, supra, establece varias situaciones en las que, debido a consideraciones extrínsecas a la búsqueda de la verdad, se excluye evidencia a pesar de su pertinencia. Ello como excepción al principio general que rige nuestro ordenamiento evidenciario de que toda prueba pertinente debe resultar admisible. Con estas exclusiones se pretende fomentar ciertas actuaciones en beneficio del interés público. El inciso (A) de la Regla 22 de Evidencia, supra, excluye prueba sobre reparaciones o precauciones posteriores a un evento, que se pretendan presentar para establecer conducta negligente o culposa respecto a la su ocurrencia. Al respecto, la Regla 22(A), supra, dispone:
Cuando después de la ocurrencia de un evento se toman medi-das de reparación o precauciones las cuales, de haber sido to-madas anteriormente, hubieran tendido a hacer menos probable la ocurrencia del evento, evidencia de dichas medidas posterio-res es inadmisible para probar negligencia o conducta culpable en relación con el evento. Esto no impide que tal evidencia sea admisible a otros fines pertinentes. (Énfasis suplido.) Regla 22(A) de Evidencia, supra.
La consideración de política pública que fundamenta esta exclusión es alentar el que las partes tomen medidas cautelares de reparación o precaución tras la ocurrencia del evento que da base a la reclamación. De esta manera se evitan accidentes o daños futuros.
Ahora bien, del texto de la Regla 22(A) de Evidencia, supra, se desprende claramente que deben cumplirse cuatro (4) requisitos para que determinada evidencia resulte inadmisible al amparo de dicha disposición. A saber: (i) que la evidencia se refiera a medidas de reparación o precaución; (ii) que dichas medidas se hayan tomado con posterioridad al evento en controversia; (iii) que dicha evidencia se presente con el propósito de probar culpa o negligencia en relación con el evento, y (iv) que se trate de medidas que, de haber sido tomadas con anterioridad al *440evento, hubieran tendido a hacer menos probable su ocurrencia.
En el caso que nos ocupa, no existe duda de que la nota aclaratoria constituye una medida de reparación tomada por El Vocero de Puerto Rico con posterioridad a la publi-cación de la información que se alega difamatoria. Tam-poco hay duda en cuanto al hecho de que el señor Pérez Rosado ha intentado presentar dicha nota como evidencia para probar que el periódico fue negligente al identificar erróneamente su foto y al publicarla. Sin embargo, el úl-timo requisito dispuesto expresamente por la Regla 22(A) de Evidencia, supra, se encuentra ausente. La publicación de una nota aclaratoria con anterioridad al evento difama-torio en forma alguna hubiera tendido a hacer menos probable su ocurrencia. Esto es, la nota aclaratoria no es una medida que, de haberse tomado antes, hubiese tendido a evitar la publicación difamatoria. Resulta, pues, forzoso concluir que la nota aclaratoria no constituye evidencia in-admisible al palio de la Regla 22(A), supra.
No obstante, tampoco puede utilizarse dicha nota para probar negligencia bajo la Regla 62(A) de Evidencia, supra, como pretende hacer el señor Pérez Rosado. Ciertamente, en la nota aclaratoria, El Vocero de Puerto Rico admite que cometió un error en la identificación de la foto en controversia. Ello, sin embargo, no es lo mismo que admitir que medió negligencia en la comisión del referido error. Sobre todo en casos de libelo, en los que se requiere prueba de ciertos elementos específicos para demostrar negligen-cia en la publicación. Dicha nota resulta pertinente y ad-misible sólo para probar que se cometió un error en la iden-tificación; no constituye prueba de que El Vocero de Puerto Rico incurrió en negligencia.
Aclarado lo anterior, pasemos a examinar si la contro-vertida publicación resulta difamatoria y si procedía la desestimación sumaria decretada por el foro a quo.
*441rH HH HH
La difamación en el ámbito civil se ha definido como "desacreditar a una persona publicando cosas contra su reputación”(3) En Puerto Rico, hemos reconocido la acción de daños y perjuicios por difamación. Ésta es una acción torticera genérica que incluye tanto el libelo como la calumnia. Para que proceda una acción de libelo se requiere que exista un expediente permanente de la expresión difamatoria. La calumnia, por su parte, se configura con la mera expresión oral difamatoria. Ojeda v. El Vocero de P.R., 137 D.P.R. 315 (1994).
Nuestra Ley de Libelo y Calumnia(4) reconoce que el libelo puede darse de diversas maneras:
... por escrito, impreso, signo, retrato, figura, efigie u otro medio mecánico de publicación, tendente a exponer a dicha persona al odio del pueblo o a su desprecio, o a privarle del beneficio de la confianza pública y trato social, o a perjudicarle en sus nego-cios; o de 9tro modo desacreditarle, menospreciarle, o deshon-rarle .... (Énfasis suplido.) 32 L.P.R.A. see. 3142.
La fuente primaria de protección contra injurias es el Art. II, Sec. 8 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Este artículo desplaza a la Ley de Libelo y Calumnia de 1902 (32 L.P.R.A. see. 3141 et seq.), la cual sobrevive solamente en tanto y en cuanto es compatible con la Constitución. Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992).
En los casos de libelo se enfrentan dos derechos constitucionales de la más alta jerarquía en nuestro ordenamiento, a saber, el derecho a la libertad de expresión y de prensa, y el derecho a la intimidad. En consecuencia, *442estos casos requieren que el juzgador haga un delicado balance de intereses. Por un lado, se encuentra el interés de la ciudadanía en estar debidamente informada y a que se fomente un debate vigoroso sobre las cuestiones de interés público, elementos imprescindibles para la preservación de una democracia participativa. Por otro lado, están la pro-tección contra ataques abusivos a la honra, la reputación, la vida privada y familiar, y la inviolabilidad de la dignidad del ser humano.
Para que prospere una acción de libelo en el caso de una figura privada es necesario que la persona difamada alegue y pruebe en esencia tres (3) requisitos: (1) que la información es difamatoria y falsa; (2) que la publicación se hizo de forma negligente, y (3) que se le causaron daños reales. En nuestra jurisdicción está firmemente establecido que en casos de figuras privadas, la acción de libelo es una de daños y perjuicios basada en negligencia, y no en malicia real, que es el quantum de prueba exigido a la figura pública. Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); González Martínez v. López, 118 D.P.R. 190, 192-193 (1987), Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977).
Jurisprudencialmente, hemos distinguido entre publicaciones que son libelosas per se y aquellas que, por no ser difamatorias de su faz, se designan libelosas per quod. En casos de libelo per se no se exige alegación ni prueba especial de daños. Véase Bosch v. Editorial El Impartial, Inc., 87 D.P.R. 285 (1963). Entre otras, hemos considerado libelosa de su propia faz a la publicación que imputa la comisión de un delito. Pueblo v. Prensa Insular, 69 D.P.R. 683 (1949); Rivera v. Martínez, 26 D.P.R. 760 (1918). Sin embargo, no es necesario que ésta impute un delito para que sea libelosa. Es suficiente que “tiend[a] a desacreditar, menospreciar, o deshonrar o a exponer a una persona al odio del pueblo o a su desprecio o a privarle de la confianza pública o trato social o a perjudicarle en sus *443negocios”. (Énfasis suplido.) Bosch v. Editorial El Impartial, Inc., supra, pág. 313.
A pesar de estos claros parámetros jurisprudenciales, el foro de instancia determinó que la publicación que nos con-cierne no es libelosa de su propia faz. No podemos estar de acuerdo. Tan sólo de mirar la noticia publicada, resulta evidente que la yuxtaposición de la foto del rostro del señor Pérez Rosado con un artículo y nota al calce que lo describe como un narcotraficante cabeza del Cartel de Cali tiene el resultado práctico de imputarle la comisión de un delito a su imagen.(5)
No debe confundirse el derecho a la propia imagen con el libelo. La publicación de la imagen de una persona puede dar lugar a dos (2) tipos de acciones en daños, ambas acciones derivadas del derecho a la intimidad. En Colón v. Romero Barceló, 112 D.P.R. 573, 578-579 (1982), reconocimos el derecho que tiene una persona a controlar dónde, cuándo y cómo se le toma una fotografía o se reproduce de cualquier forma su imagen. Algunos de los rasgos que diferencian la acción en daños derivada de la violación al derecho a la propia imagen del libelo son: (i) que no se trata de una publicación en ejercicio de la libertad de prensa, pues es una persona o entidad particular quien promueve la publicación; (ii) la acción en daños por violación al derecho de propia imagen no requiere que la reproducción tenga impacto ofensivo alguno, y (iii) la verdad no es defensa.
El hecho de que tanto el calce de la foto, como el artículo se refieran a una persona de nacionalidad colombiana y de nombre distinto, no elimina el que la imagen del demandante haya sido lesionada. En Romany v. El Mundo, Inc., 89 D.P.R. 604 (1963), resolvimos que el periódico demandado en libelo debía responder por los daños causados a un abogado cuya fotografía fue publicada y se le identi-*444ficó como otro abogado que había cometido un delito público. Al igual que en el caso de autos, en aquella ocasión el periódico publicó una corrección.
Resulta insostenible la alegación por parte del periódico de que la reputación del señor Pérez Rosado no se vio afec-tada por la publicación de su foto como ilustración de un artículo sobre un narcotraficante de las altas esferas de uno de los carteles de drogas más grandes y temidos del mundo. Aunque la foto y el artículo examinados de forma independiente no resultan difamatorios, vistos en con-junto, como de hecho fueron publicados, por asociación, se le imputa a la imagen del señor Pérez Rosado la comisión de un delito grave como es el trasiego de drogas. Este Tribunal ha reconocido este tipo de difamación contextual desde Pueblo v. Prensa Insular, supra. En aquella ocasión determinamos que una caricatura de unos jugadores de balompié que se ponían de acuerdo para realizar una ju-gada mientras le daban la espalda al balón del interés pú-blico, “considerada conjuntamente con los dos artículos pu-blicados”, resultaba libelosa. íd., pág. 696.
El vincular la imagen del señor Pérez Rosado a la comi-sión de delitos tan repudiados por la sociedad como son el narcotráfico y el lavado de dinero, no sólo resulta libeloso per se, sino que pudo haber puesto en riesgo su seguridad personal y la de su familia.
Pasemos a considerar si el foro de instancia erró al de-cidir el presente caso por sentencia sumaria en esta etapa de los procedimientos.
IV
La sentencia sumaria es un mecanismo procesal que confiere al juzgador discreción para dictar sentencia sin necesidad de celebrar vista evidenciaría. El tribunal, en el ejercicio de su discreción, puede dictarla sobre la totalidad de una reclamación o sobre cualquier controversia *445comprendida en ella, cuando de los documentos admisibles en evidencia que se acompañan con la solicitud o que obran en el expediente del tribunal surge que no existe una legí-tima disputa de hechos que tenga que ser dirimida en vista evidenciaría y que sólo resta aplicar el derecho. Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997); Mercado Vega v. U.P.R., 128 D.P.R. 273, 281 (1991); Nassar Rizek v. Hernández, 123 D.P.R. 360, 378 (1989); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986). Las Reglas 36.1 y 36.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permiten tanto a la parte demandante como a la demandada en un pleito presentar una moción para que se dicte sentencia sumaria a su favor.
Sin embargo, debe tenerse presente que la sentencia sumaria sólo debe dictarse cuando el promovente ha establecido su derecho con claridad y ha quedado demostrado que la otra parte no tiene derecho a recobrar bajo cualquier circunstancia que resulte discernible de la prueba. Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994). Tiene, pues, el promovente de la moción la carga inicial de la prueba. Además, de ordinario, el tribunal examinará la evidencia ante sí de la forma más favorable al promovido. Véase la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
En reclamaciones de difamación contra la prensa, hemos señalado que el mecanismo de la sentencia sumaria es “parte integral de la protección constitucional disponible a los demandados en éste genero de litigios”. (Énfasis suplido.) Clavell v. El Vocero de P.R., 115 D.P.R. 685, 696 (1984). La prolongación de esta clase de litigios puede tener un efecto disuasivo sobre el ejercicio de los derechos de libertad de expresión y prensa. En atención a ello, jurisprudencialmente, hemos establecido que las nor-mas aplicables a la figura procesal de la sentencia sumaria serán interpretadas de forma más rigurosa a favor del periódico promovente. Véanse: Villanueva v. Hernández *446Class, supra; Méndez Arocho v. El Vocero de P.R., supra. En la práctica esto ha significado que, en vez de examinar la evidencia ante sí de la forma más favorable al demandante promovido, el juzgador le ha exigido a éste un mayor rigor en su oposición para que pueda derrotar la moción de sen-tencia sumaria del periódico.
Sin embargo, el que la sentencia sumaria sea parte de la protección constitucional de los medios de comunicación en casos de libelo y que se exija mayor rigor para derrotar una solicitud, no significa que por el mero hecho de tratarse de un periódico, tenga derecho a un dictamen favorable. Tampoco significa que deban alterarse las disposiciones de procedimiento civil que regulan el funcionamiento de este mecanismo procesal extraordinario. El periódico, como cualquier otro promovente de una solicitud de sentencia sumaria, tiene la carga inicial de la prueba para apoyar las defensas alegadas.
El periódico tiene dos (2) maneras de cumplir con su carga probatoria inicial. Primero, puede establecer, ya sea a base de los documentos que presenta o de los que obran en autos, que no existe controversia real sustancial en cuanto a ningún hecho material y que, como cuestión de derecho, procede dictar sentencia a su favor. En reclamaciones de libelo, bastaría con que el periódico pueda demostrar de forma incontrovertida que alguno de los elementos esenciales de la acción no está presente. En realidad, se trata de que el periódico pueda probar alguna de las defensas que lo cobijan en reclamaciones de libelo. Así, pues, el periódico podría probar de forma afirmativa que la información publicada no es difamatoria o que es verdadera. Puede también presentar evidencia de que fue diligente al publicar o de que la publicación no causó daños al demandante.
La segunda forma en que el periódico puede cumplir su carga inicial como promovente de una moción de sentencia sumaria, es fundamentar su solicitud en que la parte de-*447mandante no cuenta con evidencia suficiente para probar su caso. Para que el tribunal pueda dictar sentencia suma-ria por insuficiencia de la prueba, el periódico promovente tendrá que persuadirlo de cada uno de los siguientes ele-mentos: (i) que no es necesario celebrar una vista eviden-ciaría; (ii) que el demandante promovido no cuenta con evi-dencia suficiente para probar algún hecho esencial, y (iii) que, como cuestión de derecho, procede la desestimación de la reclamación. Véase Medina v. M.S. & D. Química P.R., Inc., supra, págs. 733-734.
En todo caso, para evaluar adecuadamente una solicitud de sentencia sumaria en la modalidad de insuficiencia de la prueba, resulta indispensable que se le haya brindado al promovido una amplia oportunidad de realizar un descubrimiento de prueba adecuado. De hecho, como parte de su carga inicial de la prueba, el promovente de una moción de sentencia sumaria por insuficiencia de la prueba tiene que probar afirmativamente
... que se ha llevado a cabo un descubrimiento de prueba com-pleto, adecuado y apropiado, o sea, que ha explorado concien-zudamente la posibilidad de la existencia de una evidencia admisible. Medina v. M.S. & D. Química P.R., Inc., supra, pág. 733.
En suma, bajo la modalidad de sentencia sumaria por insuficiencia de la prueba, el promovente tiene que poner al tribunal en la posición de evaluar la adecuacidad del descubrimiento de prueba realizado hasta ese momento y de concluir que el promovido no cuenta con evidencia suficiente. La necesidad de permitir un descubrimiento de prueba adecuado cobra especial relevancia en casos de li-belo contra un periódico, pues la prueba necesaria para sustentar la alegación de negligencia del demandante, usualmente, se encuentra bajo el control exclusivo del perió-dico demandado.
*448V
En casos de libelo, una vez el periódico cumple con su carga inicial como promovente de la moción de sentencia sumaria, entonces se transfiere la carga de la prueba al promovido. Éste es el momento procesal en que el juez exigirá mayor rigor al promovido para prevalecer. Para derrotar la moción de sentencia sumaria del periódico, el promovido tiene que: (i) controvertir los hechos que prueban la defensa del periódico; (ii) cuando la moción alude a la insuficiencia de la prueba, debe demostrar que cuenta con evidencia suficiente que, de ser admitida y creída en su día, probaría los elementos constitutivos de negligencia o malicia real, o (iii) debe establecer que aún no ha podido hacer un descubrimiento de prueba adecuado que le permita obtener evidencia para probar su caso. La cuestión de suficiencia de prueba de negligencia en estos casos es estrictamente de derecho.
Los criterios que han de considerarse para determinar negligencia en la publicación de información difamatoria respecto a una persona privada son: (i) la naturaleza de la información publicada, la importancia del asunto de que se trata y especialmente si ésta es difamatoria de su propia faz y puede preverse el riesgo de daños, (ii) el origen de la información y confiabilidad de su fuente y (iii) la razonabilidad del cotejo de la veracidad de la información tomando en consideración el costo en términos de dinero, tiempo, personal, urgencia de la publicación, carácter de la noticia y cualquier otro factor pertinente. Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977).
La evidencia que el promovido presente para derrotar la solicitud de sentencia sumaria por insuficiencia de la prueba puede tomar varias formas. El promovido puede:
[P]resentar con su oposición una prueba admisible en evidencia *449... o que dé lugar a una prueba admisible que demuestre que existe evidencia para probar los elementos esenciales de su caso; que hay prueba en el récord que puede convertirse en una prueba admisible y que derrotaría la contención de insuficien-cia del promovente .... Medina v. M.S. & D. Química P.R., Inc., supra, pág. 734.
Además de lo anterior, el promovido puede derrotar la solicitud de sentencia sumaria por insuficiencia de la prueba del periódico demostrándole al tribunal que no ha podido realizar un descubrimiento de prueba adecuado. Tal como indicamos en Medina v. M.S. & D. Química P.R., Inc., supra, pág. 734, un promovido puede derrotar una moción de sentencia sumaria por insuficiencia demostrando que “la moción es prematura porque el descubrimiento es inadecuado, está a medias o no se ha realizado ...”. (Enfasis suplido.) Reconocimos, pues, la importancia de permitir un descubrimiento de prueba adecuado antes de resolver una moción de sentencia sumaria por insuficiencia de la prueba. Acoger una moción de sentencia sumaria de forma prematura puede tener el efecto de privar al promovido de sus derechos sin un debido proceso de ley.
Las propias reglas de procedimiento civil consideran la situación en que el promovido, por una moción de sentencia sumaria, no ha tenido la adecuada oportunidad de conseguir prueba para apoyar alguno de los hechos esenciales que justifican su oposición y proveen al tribunal un mecanismo para remediar la situación. La Regla 36.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que, “el tribunal podrá denegar la solicitud de sentencia, o podrá ordenar la suspensión de cualquier vista para que la parte pueda obtener declaraciones juradas o tomar deposiciones, o conseguir que la otra parte le facilite cierta evidencia, o podrá dictar cualquier otra orden que sea justa”. En otras palabras, confrontado el tribunal con una solicitud de sentencia sumaria prematura, éste puede, en el ejercicio de su discreción, posponer la evaluación de la moción o dene-*450garla en esa etapa de los procedimientos. Hay que tener presente que el propósito de las reglas procesales es hacer viable el que los tribunales hagan justicia al resolver las controversias.
VI
En el presente caso, el periódico intenta cumplir con su carga inicial de la prueba demostrando que el señor Pérez Rosado no contaba con prueba suficiente de negligencia.(6) Pasemos a considerar este planteamiento a la luz de los tres (3) elementos de negligencia en la publicación mencio-nados anteriormente.
En cuanto al primer elemento, la naturaleza de la infor-mación publicada, un análisis detenido de la publicación refleja, como vimos, que ésta era difamatoria de su faz. Además, resultaba previsible que la identificación errónea de una persona como un criminal causaría daños al ciuda-dano inocente cuya imagen se empaña. El riesgo de daños cobra especial relevancia en un caso como el de autos, donde el delito con el cual se vincula el rostro del señor Pérez Rosado ha cobrado tantas vidas en Puerto Rico. La publicación pudo haber puesto en grave riesgo la seguridad del señor Pérez Rosado y su familia.
En cuanto al segundo elemento, origen de la informa-ción y la confiabilidad de la fuente, de los documentos en autos se desprende que la fotografía se obtuvo como pro-ducto del allanamiento de la residencia de un *451narcotraficante. Entendemos que la información recibida de autoridades, por lo general, debe resultar confiable.
Ahora bien, al analizar el tercer y último criterio, la razonabilidad del cotejo de veracidad, nos percatamos de que en el expediente del tribunal no existe suficiente evi-dencia para apreciar si la identificación fue adecuada o no. El Vocero de Puerto Rico tampoco ha puesto al tribunal en condición de concluir que el señor Pérez Rosado tuvo la oportunidad de hacer un descubrimiento adecuado de prueba en cuanto a este extremo.
El señor Pérez Rosado fundamenta su reclamación pre-cisamente en que, a la fecha de publicación del artículo en controversia, El Vocero de Puerto Rico no contaba con un método adecuado de identificación de fotografías. La evi-dencia para probar este elemento de la negligencia, está en poder del periódico demandado. Por lo tanto, resultaba esencial poder deponer a los empleados del periódico que conocían el procedimiento de publicación. Surge del expe-diente que en reiteradas ocasiones el señor Pérez Rosado puso al tribunal en conocimiento de que, por razones atri-buibles exclusivamente al periódico, no había podido tomar las deposiciones a los empleados y directivos de El Vocero de Puerto Rico. Además, le indicó al tribunal que con dichas deposiciones probaría el hecho “de que el periódico, para la época de los acontecimientos no [tenía] establecido un procedimiento para corroborar la veracidad de la infor-mación incluyendo la adecuada identificación de fotogra-fías, como la que nos ocupa”.
Las deposiciones que faltaban por tomar tenían el po-tencial de probar que el periódico no efectuó una corrobo-ración razonable y adecuada. Ello, junto a los otros ele-mentos constitutivos de negligencia presentes en el caso de auto's, hubiesen sido suficiente para derrotar la solicitud de sentencia sumaria del periódico. No obstante, y a pesar de la solicitud del señor Pérez Rosado de que se le permitiera *452completar un descubrimiento de prueba adecuado, el foro de instancia decidió adjudicar el caso de forma sumaria.
El mayor rigor que se debe exigir al promovido para derrotar la solicitud de sentencia sumaria interpuesta por un periódico, no exime a este último de cumplir con su carga de la prueba como promovente, ni releva al juez de considerar la totalidad de la evidencia admisible en autos al entender en la moción. Tampoco significa que el juez deja de tener discreción para decidir si el momento en que el periódico interpone la solicitud es el apropiado para decidir el caso por el mecanismo de sentencia sumaria.
Una simple alegación de insuficiencia de prueba no basta para que el periódico descargue su responsabilidad inicial. El Vocero de Puerto Rico no ha demostrado que se efectuó un descubrimiento de prueba completo y adecuado. Según las circunstancias del presente caso, es forzoso con-cluir que la solicitud de sentencia sumaria fue prematura, y que El Vocero de Puerto Rico no cumplió con su carga inicial como promovente.
No pretendemos imponer a la prensa del país el oneroso gravamen de verificar la certeza de cada uno de los hechos e imágenes que publica a diario. Somos conscientes de que la prensa trabaja con grandes limitaciones y que en mu-chas ocasiones la corroboración se hace difícil o imposible. Sin embargo, es innegable que la prensa, además de ofre-cer un servicio indispensable, ostenta un poder inconmesurable. Este poder lleva aparejado una gran res-ponsabilidad y debe ejercerse de forma consciente.
Con relación a aquellas noticias con alto potencial de ser difamatorias, los medios deben ejercer un grado mayor de diligencia y sopesar los intereses en conflicto. Un error, por descuido o negligencia, puede destruir reputaciones o hasta poner vidas en grave peligro, como ocurrió en el caso de autos. La razonabilidad del proceso de publicación y cotejo de veracidad para noticias con impacto difamatorio se determinará conforme a las circunstancias par-*453ticulares de cada caso y a la luz de los criterios de negligencia antes esbozados. El balance de los intereses constitucionales en conflicto no puede arrojar otro resultado.
Por todo lo antes expuesto, se dictará sentencia revo-cando la emitida por el Tribunal de Primera Instancia, Sala Superior de Bayamón. Se devuelve el caso a dicho foro para ulteriores procedimientos compatibles con los princi-pios aquí expuestos. Ante el hecho de que la parte deman-dante, por causas ajenas a su control, no ha tenido la opor-tunidad de realizar un descubrimiento de prueba adecuado, el juez de instancia abusó de su discreción al no posponer la consideración de la solicitud de sentencia su-maria o denegarla en esta etapa de los procedimientos.
El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Corrada Del Río disintió con opinión escrita. El Juez Aso-ciado Señor Rebollo López no interviene.
— O —

 Esta explicación fue dada por el señor Pérez Rosado en su deposición y posteriormente fue admitida por El Vocero de Puerto Rico en su alegato ante nos. Ello, a pesar de que en el interrogatorio contestado por el sub director del periódico, éste declaró que el fotoperiodista Rafael Ángel Rivera tomó la fotografía.


 El señalamiento de error lee:
*438“Incidió el Honorable Tribunal de Instancia al emitir sentencia sumaria deses-timando [sic] la causa de acción de la parte demandante, a pesar de que la deman-dada-recurrida admitió su negligencia en la publicación, que ésta resultaba difama-toria y falsa y, al negarse a dictar sentencia sumaria a favor de la demandante-recurrente.”


 I. Rivera García, Diccionario de Términos Jurídicos, New Hampshire, Equity Publishing Corp., 1985.


 32 L.P.R.A. see. 3141 et seq.


 Véase Exhibit 1.


 El periódico además interpone varias defensas afirmativas: que el error en la identificación ocurrió sin malicia ni grave menosprecio a la verdad; que la informa-ción no resultaba difamatoria y era de amplio interés público, y que la reputación del demandante no sufrió daños.
La primera defensa no aplica al caso de autos por tratarse éste de una figura privada. En cuanto a los daños, cabe señalar que por ser ésta una reclamación según el Art. 1802 del Codigo Civil, 31 L.P.R.A. see. 5141, los daños no se limitan al me-noscabo a la reputación. Además, nos encontramos ante una publicación que, a pesar de ser de interés público, resulta libelosa de su faz, por lo que no era necesario ni alegar ni probar daños especiales. El periódico no aportó prueba incontrovertida en apoyo de las restantes defensas afirmativas.